United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        February 27, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-30901
                           Summary Calendar



EMMANUEL SHAR,

                                      Petitioner-Appellant,

versus

JOHN ASHCROFT, CHRISTINE DAVIS,

                                       Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-549
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Emmanuel Shar, formerly federal detainee # 18548-265, a

native and citizen of Liberia, was ordered removed to Liberia

on September 12, 2002.    After being detained at Oakdale for over

six months, Shar filed a 28 U.S.C. § 2241 petition seeking to

be released based on his allegation that there was no reason

to believe that his removal would occur in the reasonably




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30901
                                -2-

foreseeable future.   The district court denied the petition, and

the instant appeal was filed.

     The United States Attorney has now informed the court

that Shar has been removed from the United States and has been

deported to his native country of Liberia.   The Government moves

to dismiss the appeal for lack of jurisdiction based on factual

mootness.   The Government’s motion to dismiss is GRANTED, and the

appeal is DISMISSED as MOOT.    Shar’s petition for a preliminary

injunction is DENIED as MOOT.